F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                            June 21, 2006
                                  TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                            Clerk of Court


 LA U RENCE R EN E' G O O D MAN,

               Plaintiff-Appellant,                         No. 05-1440
          v.                                                  (D . Colo.)
 U N ITED STA TES O F A M ER ICA,               (D.C. No. 04-CV-1162-LTB-M JW )

               Defendant-Appellee.




                             OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Laurence Rene' Goodman, appearing pro se, appeals the district court’s

dismissal of his petition for mandamus as moot. The district court concluded that

the government had already produced the assessment records relating to M r.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Goodman’s unpaid income taxes that the Internal Revenue Service was attempting

to collect by levy. For the reasons given below , we affirm the district court’s

dismissal of M r. G oodman’s petition for mandamus as moot.

                                 I. BACKGROUND

      On M arch 4, 2004, the IRS sent M r. Goodman a copy of a Notice of Levy

to collect unpaid income taxes, penalties, and interest totaling $220,928.33 for

1997 and $145,272.80 for 1998. In a letter to the IRS dated M arch 23, 2004, M r.

Goodman requested copies of “procedurally proper assessment certificates for the

principal of each class of tax assessed,” specifically including “the Form 23C

Assessment Certificate,” “support documents for each assessment certificate,”

“Form 2162 Notice of Assessment,” “Form 3553 Prompt Assessment Billing

Assembly,” “Form 4907 Notice of Taxpayer Delinquent Account,” and “Form 17

notice and demand for payment.” He demanded a response “within 20 days from

the date the IRS receives this letter.” Rec. doc. 1, ex. A at 1-2.

      On June 7, 2004, M r. Goodman filed a “Petition in the Nature of a W rit of

M andamus to Susan M eredith, Agent of the District Director, Internal Revenue

Service” in federal district court. Id. doc. 1. He said that the IRS had not

responded to his M arch 23, 2004, request for documents, and he asked the court

to direct Susan M eredith, an IRS employee, to produce a “procedurally correct

copy of the document identified as a ‘Record of the Assessment’ signed by an




                                          -2-
assessment officer, as required pursuant to Section 6203, Title 26, United States

Code.” Id. at 3.

      On August 3, 2004, the United States sent M r. Goodman Forms 4340,

Certificates of Assessment, Payments and Other Specified M atters, for 1997 and

1998. Id. doc. 14, Exs. 1, 2. Each Form 4340 identified taxpayer, the tax period

at issue, the character of the tax – described as “Form: 1040,” meaning income

tax – the amounts assessed, and the date of the assessment.

      The district court referred M r. G oodman’s petition to the magistrate judge.

The United States filed a motion to dismiss M r. Goodman’s petition as moot. The

government acknowledged that, under Section 6203 of the Internal Revenue Code

(26 U.S.C.) (I.R.C.), M r. Goodman was entitled to receive a copy of the

assessment records for amounts that the IRS w as seeking to collect. The

government asserted, however, that M r. Goodman had been provided with copies

of IRS Forms 4340, Certificates of Assessments and Payments, for 1997 and 1998

and that the petition was therefore moot. Rec. doc. 12, at 3-4. The government

attached copies of M r. G oodman’s Forms 4340 to its motion.

      M r. Goodman argued that he was entitled to “summary records” of

assessment that he had not yet received. Id. doc. 25, at 3. The government then

sent M r. Goodman copies of IRS RACS 006s, which are computer-generated

forms that reflect summary information about all of the assessments that the IRS

makes on a particular date, and filed a motion to include copies of the RACS 006s


                                         -3-
in the record. Id. at 3, 5 n.1; docs. 31, 32. Those reports showed the assessment

summaries for the dates on which M r. Goodman’s 1997 and 1998 taxes were

assessed.

      M r. Goodman moved to strike the Forms 4340 and the RACS 006s

from the record. The magistrate judge denied the motions to strike and indicated

that he w ould treat the government’s motion to dismiss as a motion for summary

judgment, taking into consideration the Forms 4340 and RACS 006s. M r

Goodman opposed the motion to dismiss, contending that there were material

issues of fact in dispute. He also filed a consolidated motion to strike the motion

to dismiss and for a continuance to allow him to conduct discovery.

      The magistrate judge recommended that the motion to dismiss for

mootness, view ed as a motion for summary judgment, be granted. The magistrate

judge concluded that the government had already produced documents that

satisfied the mandates of I.R.C. § 6203 and Treasury Regulation § 301.6203-1 and

that M r. Goodman merely sought to obtain documents in his “preferred format.”

Rec. doc. 58, at 4-5.

      M r. Goodman filed a motion for a more definite statement, which the

magistrate judge denied. M r. Goodman then filed a motion for recusal or for an

evidentiary hearing, in which he accused the magistrate judge of “actual bias

against [him].” Id. doc. 64, at 2 (emphasis in original). The magistrate judge

also denied that motion.


                                         -4-
      The district court adopted the magistrate judge’s recommendations w ith

respect to the government’s motion to dismiss for mootness, “considered as a

M otion for Summary Judgment,” and dismissed the action. Id. doc. 74, at 2.



                                 II. DISCUSSION

A. Standard of Review

      The district court’s finding of mootness was embodied in an order granting

the defendant’s motion for summary judgment. W e review de novo a judgment of

dismissal for mootness. Anderson v. U.S. Dep’t of Health & H um an Servs., 3

F.2d 1383, 1384 (10th Cir. 1993). Subject matter jurisdiction is appropriately

dealt with by means of a motion to dismiss under Federal Rule of Civil Procedure

Rule 12(b)(1), and we will treat the district court’s summary judgment ruling as if

it were a ruling on a Rule 12(b)(1) motion.

      “A case is moot when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” City of Erie v. Pap’s

A.M ., 529 U.S. 277, 287 (2000) (internal quotation marks omitted). “The core

question in a mootness inquiry is whether granting a present determination of the

issues offered . . . will have some effect in the real world.” Kennecott Utah

Copper Corp. v. Becker, 186 F.3d 1261, 1266 (10th Cir. 1999) (internal quotation

marks omitted) (omission in original).




                                         -5-
      To be entitled to mandamus relief, M r. Goodman must show (1) a clear

right to relief, (2) a “plainly defined and peremptory” responsibility of the

respondent to perform the act in question, and (3) the absence of any other

adequate remedy. Rios v. Ziglar, 398 F.3d 1201, 1206 (10th Cir. 2005). Because

M r. Goodman is representing himself on appeal, his pleadings w ill be liberally

construed. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972). W e agree with

the district court that M r. Goodman cannot make these showing, and that he

received all information to which he is entitled.

      B. Section 6203 of the Internal Revenue Code

      Section 6203 of the Internal Revenue Code provides that an assessment of

tax “shall be made by recording the liability of the taxpayer in the office of the

Secretary in accordance with rules or regulations prescribed by the Secretary.”

Treasury Regulation § 301.6203-1 amplifies this rule by stating that an

assessment is made “by an assessment officer signing the summary record of

assessment,” which shall include the “identification of the taxpayer, the character

of the liability assessed, the taxable period, if applicable, and the amount of

the assessment.”

      Section 6203 also provides that “a copy of the record of assessment” must

be furnished to the taxpayer upon request. Treasury Regulation § 301.6203-1

specifies that “[i]f the taxpayer requests a copy of the record of assessment, he

shall be furnished a copy of the pertinent parts of the assessment which set forth


                                          -6-
the name of the taxpayer, the date of assessment, the character of the liability

assessed, the taxable period, if applicable, and the amounts assessed.”

      No particular form or document is needed to satisfy the requirements of

I.R.C.§ 6203 and Treasury Regulation § 301.6203-1. Instead, an assessment

record is sufficient if it provides the taxpayer w ith the required information. See,

e.g., Taylor v. IRS, 69 F.3d 411, 419 (10th Cir. 1995) (noting that Forms 4340

provide “all of the information required under Treasury Regulation §

301.6203-1”); Koff v. United States, 3 F.3d 1297, 1298 (9th Cir. 1993); Gentry v.

United States, 962 F.2d 555, 558 (6th Cir. 1992); United States v. Chila, 871 F.2d

1015, 1017 (11th Cir. 1989).

      Until its transition to computerized recordkeeping, the IRS generally used

Form 23C for the summary record of assessment, but it now uses a

computer-generated summary record of assessment known as the RACS 006.

Both forms have been recognized as summary records of assessment within the

meaning of I.R.C. § 6203 by this court. M arch v. IRS, 335 F.3d 1186, 1188 (10th

Cir. 2003); see also Roberts v. Comm’r, 329 F.3d 1224, 1228 (11th Cir. 2003).

      IRS Form 4340, Certificate of Assessments and Payments, also has been

deemed to satisfy the requirements of I.R.C. § 6203 and Treasury Regulation. §

301.6203-1. This court and others have held that Form 4340 provides “all of the

information required under Treasury Regulation § 301.6203-1,” because it

identifies the taxpayer, informs him of the character of the liability assessed, the


                                          -7-
tax periods giving rise to the assessment, and the amount of the assessment.

Taylor, 69 F.3d at 419; see also M arch, 335 F.3d at 1188; Guthrie v. Sawyer, 970

F.2d 733, 737 (10th Cir. 1992). According to the government, the District IRS

Form 4340 is an official document that is derived from coded information in a

taxpayer’s individual master file (IM F) contained in the IRS’s computer system.

An IM F is the file maintained by the IRS that includes transactions on an

individual’s tax account, including Forms 1040 and related documents. See

United States v. Buford, 889 F.2d 1406 (5th Cir. 1989).

      C. Section 6203 as Applied to M r. Goodman

      W e have recognized that the RACS 006 is a summary record of assessment

“[l]ike Form 23C,” but that it is instead “generated on a computer.” M arch, 335

F.3d at 1188. The court has held that RACS 006 “satisfies the signature and

certification requirements of 26 C.F.R. § 301.6203-1.” Id. at 1188-89.

      W e agree with the government that M r. Goodman’s “right to relief” has

already been honored, and the government has no further “responsibility” to

M r. G oodman in this regard. See Rios, 398 F.3d 1201, 1206 (10th Cir. 2005).

The United States provided him with two sets of documents reflecting the

assessments of his 1997 and 1998 taxes, first the Forms 4340 and then the RACS

006s. Despite M r. Goodman’s continuing protests, he has now received all of the

information to which he is entitled under I.R.C. § 6203 and Treasury Regulation §

301.6203-1. The district court was correct in upholding, after a de novo review


                                         -8-
of the record, the magistrate judge’s recommendation for dismissal of M r.

Goodman’s petition as moot.



                               III. CONCLUSION

      Accordingly, we A FFIRM the district court’s order and DISM ISS M r.

Goodman’s appeal as M OO T.

                                              Entered for the Court,


                                              Robert H. Henry
                                              Circuit Judge




                                        -9-